DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11-12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US2011/0170937) in view of Montoli (US2007/0181143).
Regarding claim 1, Gueret discloses a device for packaging and applying eyeliner (1), comprising: 
a container (2, 6) forming a handle of the device (handle is defined by Oxford Language as “the part by which a thing is held”; the container is a component of the device that is fully capable of being held by a user, thereby forming a handle of the device) and containing an eyeliner (P, refer to Paragraph [0041]) to be 

an applicator tip (30, 32, 33) made of a felt (“the endpiece…may also be made of felt”, refer to Paragraph [0137]; wherein the endpiece comprises 30, 32, 33) for being soaked with the eyeliner contained in the container (refer to Figure 1, wherein the applicator tip is submerged in the eyeliner and is therefore soaking in the eyeliner contained therein) and for applying the eyeliner contained in the container (refer to Abstract) comprising: 
an end piece (portion of 30) extending from a proximal end of the applicator tip, the end piece being inserted in an opening of the container (refer to Figure 1, wherein end piece 30 is depicted as being inserted through an opening of the container defined by threaded neck, 6) such that the proximal end of the applicator tip extends in the container to soak the applicator tip with the eyeliner through the end piece (refer to Figure 1, wherein the end piece, 30, is shown to be submerged in the eyeliner, P, thereby contacting the eyeliner contained in the container; Gueret discloses that the entire applicator may be made of a single material, see Paragraph [0114] and that the applicator may be made of felt, see Paragraph [0134]; since felt is an absorbent material, positioning the end piece within the container, in contact with the eyeliner permits the applicator tip to be soaked with the eyeliner through the end piece), 
an applicator part (32) extending from a distal end of the applicator tip for applying eyeliner that is soaked in the applicator tip to a skin, having two opposite main faces (a first main face is the left surface of 32, and an opposite main face is the right surface of 32, as best shown in Figures 2, 4), and 

each main face having a variable width that passes through a maximum (best shown in Figures 1, 3, 5-6, 8-9, 10A, 11, 17, 19-22, 24-27, 29, 31, 33, 37-38, 40, 41, wherein the main faces have an oval shape, thereby providing a maximum width near a center thereof), the two faces converging in the direction of the distal end of the applicator tip (refer to Paragraph [0121] & Figure 28), the two main faces being connected to each other by two side faces (not labeled, but a first side face is the surface of 32, having thickness, e, visible in Figure 2; a second side face is the surface opposite the first side face, not visible in Figure 2), the faces each having an elongate contour (best shown in Figures 1, 3, 5-6, 8-9, 10A, 11, 17, 19-22, 24-27, 29, 31, 33, 37-38, 40, 41, wherein the main faces have an oval shape, thereby providing an elongate contour), the applicator tip being symmetrical with respect to a first median plane of symmetry (referring to Figure 18, the first median plane of symmetry is the plane that passes vertically between the two main faces as oriented in Figure 18) that passes between the two main faces and the-2-Application No. 15/532,584 applicator tip being symmetrical with respect to a second plane of symmetry (referring to Figure 17, the second plane of symmetry is a plane that passes vertically through a midpoint of the applicator as oriented in Figure 17) that intersects the two main faces mid-way across their width, wherein the elongate 
Gueret does not disclose that the applicator part has two opposite main facets (where facet is being interpreted, in light of the figures provided in Applicant’s specification, as a surface comprising distinct edges), and therefore does not disclose that the two main facets are connected by two side facets having each a convex shape in cross section, the side facets having distal portions that converge towards the distal end of the applicator tip and proximal portions that converge towards a proximal end of the applicator tip; rather, Gueret discloses two main faces joined by two side faces.  However, Gueret does provide different shaped applicator tips, thereby demonstrating that the shape of the applicator part is not critical and modification thereof is within the scope of the invention.
Montoli discloses a similar applicator tip (310, Figures 29-40) for applying eyeliner (refer to Paragraph [0002]), the applicator tip comprising an end piece (320) an applicator part (362) for applying product, and a junction part (340) joining the end piece to the applicator part, wherein the applicator part has two opposing main facets (364),  the two facets converging in the direction of a distal end of the applicator tip (best shown in Figures 30-31, 34, 36-37, and 40), the facets being connected to each other by two side facets (not labeled, refer to rotated and annotated Figure 29, below) each having each a convex shape in cross section (best shown in Figure 29, wherein the side facets are formed from a rounded, cylindrical surface, thereby providing a convex cross section), the side facets having distal portions that converge towards the distal end of the applicator tip and proximal portions that converge towards a proximal end of the 
	The claimed phrase “integrally formed” is being treated as a product by process limitation; that is the junction part, the applicator part, and the end piece are formed together as a single component. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.   

    PNG
    media_image1.png
    108
    430
    media_image1.png
    Greyscale


Regarding claim 4, the combination of Gueret and Montoli disclose the device according to claim 1, as applied above.  Per the modification addressed in claim 1, the side facets of Montoli were incorporated into Gueret’s device, wherein Montoli’s side facets each have a convex shape in longitudinal section (the side facets follow an outline of the main facets wherein said outline comprises a convex shape, refer to annotated Figure 32, below).  Thus, the combination provides all the limitations of claim 4.

    PNG
    media_image2.png
    583
    616
    media_image2.png
    Greyscale

Regarding claim 8, the combination of Gueret and Montoli disclose the device according to claim 1, as applied above.  Per the modification addressed in claim 1, the facets of Montoli were incorporated into Gueret’s device, wherein Montoli’s main facets are concave (refer to annotated Figure 29, below).  Thus, the combination discloses the device according to claim 1, wherein the main facets are concave faces.

    PNG
    media_image3.png
    559
    603
    media_image3.png
    Greyscale

Regarding claim 11, the combination of Gueret and Montoli discloses the applicator according to claim 1, as applied above.  Gueret further discloses wherein the felt is not flocked (refer to Gueret Paragraph [0022]).  
Regarding claim 12, the combination of Gueret and Montoli discloses the applicator according to claim 1, as applied above.  Gueret further discloses wherein the distal end of the applicator tip is situated on a longitudinal axis (with reference to Gueret Figure 1, the longitudinal axis extends centrally in a vertical direction) of the applicator tip, said longitudinal axis being rectilinear (referring to Gueret Figure 1, the distal end of the applicator tip is situated at a bottom, center of the applicator, coinciding with the longitudinal axis).
Regarding claim 16, the combination of Gueret and Montoli discloses the applicator according to claim 1, as applied above.  Per the modification addressed in claim 1, the facets of Montoli were incorporated into Gueret’s applicator such that the side facets converge at proximal and distal ends of the applicator part.  Gueret further discloses wherein the maximum width of the side facets are smaller than a maximum width of the main facets (best shown in comparing Gueret Figures 2 and 3, wherein figure 2 shows the side facets which have a maximum width less that the maximum width of that shown in Figure 3; similarly, a comparison of Figures 4 and 5; Figures 11 and 12; Figures 17 
Regarding claim 18, the combination of Gueret and Montoli discloses the applicator according to claim 1, as applied above. Gueret further discloses wherein the felt is flocked (refer to Gueret Paragraph [0022]).  
Claims 7, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gueret ‘937 and Montoli as applied to claim 1 above, and further in view of Gueret (US2012/0312315).
Regarding claims 7, 15, and 17, the combination of Gueret ‘937 and Montoli discloses the device according to claim 1, as applied above.  The combination does not explicitly disclose wherein the main facets have a radius of curvature greater than 4mm, or greater than 10mm, in longitudinal section or that the side facets have a radius of curvature less than 20mm at a middle of the side facets, rather, the combination is silent on the radius of curvature.  Gueret ‘315 discloses a similar shaped applicator (6) comprising two main facets (11).  The main facets coincide partially with the coinciding outline of the whole applicator, wherein the applicator is noted to have a radius of curvature of 34mm (Paragraph [0128]), since the main facets are aligned with the main body, it follows that the facet will have a radius of curvature near that of the applicator, i.e. 34 mm, which is within the claimed range of greater than 4mm and greater than 10mm.  Gueret further discloses that the radius of curvature of the sides of the applicator is 15mm, which is within the claimed range of less than 20mm.  Refer additionally to Figures 1-27.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the .  
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ehrlich (US3678947) in view of Montoli (US2007/0181143).
Regarding claim 1, Ehrlich discloses a device for packaging and applying eyeliner (refer to Abstract; additionally refer to Figures 1-2), comprising:
a container (12) forming a handle (a user may grasp the exterior of container, 10, for use as a handle) of the device and containing an eyeliner (“coloring liquid for application to the eyelid, is retained in elongated fibers 10”, refer to Column 2, lines 33-34) to be applied, 
an applicator tip (16) made of a felt (“The rigid applicator tip…consists of…felt”, Column 3, lines 28-30) for being soaked with the eyeliner contained in the container and for applying the eyeliner contained in the container (refer to Column 2, lines 53-60) comprising: 
an end piece (portion of 16 disposed on an interior of 12, refer to Figure 1) extending from a proximal end of the applicator tip (refer to Figure 1), the end piece being inserted in an opening of the container such that the proximal end of the applicator tip extends in the container to soak the applicator tip with the eyeliner through the end piece (refer to Figure 1), 

Ehrlich does not disclose that the applicator part has two opposite main facets, and a junction part joining the end piece and the applicator part, the junction part having a cross section that is narrower than the cross section of the end piece and narrower than the cross section of the applicator part, the junction part being integrally formed with the applicator part and the end piece, each main facet having a variable width that passes through a maximum, the two facets converging in the direction of a distal end of the applicator tip, the facets each having an elongate contour, the facets being connected to each other by two side facets having each a convex shape in cross section, the side facets having distal portions that -2-Application No. 15/532,584 converge towards the distal end of the applicator tip and proximal portions that converge towards a proximal end of the applicator tip, the applicator tip being symmetrical with respect to a first median plane of symmetry that passes between the two main facets and the applicator tip being symmetrical with respect to a second plane of symmetry that intersects the two main facets mid-way across their width, wherein the elongate contour is oval.  Rather, Ehrlich’s applicator part has a single facet (angled face at distal end of 16, as best shown in Figure 1, or flat face shown in Figure 2b) and provides the applicator part being joined to the end piece via an area having substantially constant cross section.  
Montoli discloses a similar applicator tip (210, 310, Figures 15-40) for applying eyeliner (refer to Paragraph [0002]), an end piece (220, 320) configured to be mounted in a container, an applicator part (262, 362) for applying product, wherein the applicator 
	The claimed phrase “integrally formed” is being treated as a product by process limitation; that is the junction part, the applicator part, and the end piece are formed together as a single component. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.   

    PNG
    media_image1.png
    108
    430
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. 
Argument #1:
In Gueret ‘937, the proximal end of the applicator tip extends in the stem.  Therefore Gueret ‘937 does not disclose or suggest that the end piece of the applicator tip is inserted in an opening of the container such that the proximal end of the applicator tip extends in the container.
Response #1:
The applicator tip is only the portion of the applicator that extends from the stem (30, 32, 33), thus, the proximal portion of the end piece, 30, is the portion of the applicator tip that is adjacent a distal end, 10a, of stem, 10 (refer to Gueret ‘937 Figure 1).  Indeed, the proximal end of Gueret ‘937’s applicator tip extends from the stem; however, the stem, with the applicator tip extending therefrom, is inserted in an opening of the container.  Thus, the entire applicator, including the proximal end of the applicator tip is inserted into an opening (the opening is defined by the threaded neck, 6, of container, 2) in order to attach cap, 12, to the container (refer to Gueret ‘936 Figure 1).  When the cap, 12, is attached to the container, the proximal end of the applicator tip extends in the container (see rotated and annotated Gueret ‘937 Figure 1, below).  The figure provided in Applicant’s arguments (Applicant’s Figure 1) differs from that of the prior art combination of Gueret ‘937 and Montoli; thus a second ground of rejection is provided in the current office action to demonstrate that containers and applicators having a configuration similar to that of Applicant’s Figure 1 are well-known in the art.   

    PNG
    media_image4.png
    362
    677
    media_image4.png
    Greyscale

Argument #2:

Response #2:
Gueret ‘937 is not being relied upon for the teaching of facets; rather, Gueret is being modified with the teachings of Montoli in order to provide an applicator having facets.  The faces of Gueret ‘937’s applicator have many of the claimed limitations including: two opposite main faces (a first main face is the left surface of 32, and an opposite main face is the right surface of 32, as best shown in Figures 2, 4), each main face having a variable width that passes through a maximum (best shown in Figures 1, 3, 5-6, 8-9, 10A, 11, 17, 19-22, 24-27, 29, 31, 33, 37-38, 40, 41, wherein the main faces have an oval shape, thereby providing a maximum width near a center thereof), the two faces converging in the direction of a distal end of the applicator tip (refer to Paragraph [0121] & Figure 28), the faces each having an elongate contour (best shown in Figures 1, 3, 5-6, 8-9, 10A, 11, 17, 19-22, 24-27, 29, 31, 33, 37-38, 40, 41, wherein the main faces 
Argument #3:
Gueret ‘937 does not disclose or suggest an applicator made of a felt.
Response #3:
Gueret ‘937 explicitly discloses that the applicator may be made of a felt (refer to Paragraph [0137]) and also that the entire applicator may be made of a single material 
Argument #4:
Montoli does not disclose that the applicator tip is configured to soak in the product contained in the container through the end piece since Montoli’s applicator is formed of a non-porous material and it is essential that Montoli’s applicator be formed of plastic. 
Response #4:
Montoli is not being relied upon for teaching a felt/absorbent material.  Rather, Gueret ‘937 is being relied upon for teaching an applicator tip made of a felt material that is configured to soak in the product contained in the container.  Gueret ‘937 explicitly teaches the applicator being made of felt (refer to Gueret ‘937, Paragraph [0137]) and therefore provides an absorbent material that is configured to soak in the product contained in the container.  Montoli is being relied upon for the teaching of facets and thus, the material from which Montoli’s applicator is made is not a factor to be considered in the rejection of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gueret (US2012/0132222) discloses an applicator having two main opposing faces; Djarar Fischer et al. (US2017/0156474) and Kergosien (US2009/0317432) disclose applicators made of absorbent materials, wherein the applicators are in fluid communication with a reservoir comprising a cosmetic material to be applied to a user’s eye, the cosmetic exits the reservoir via capillary action through the absorbent applicator.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772